Citation Nr: 9923281	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  92-11 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from January 1958 to September 
1966 with additional periods of active duty for training 
and/or inactive duty for training.  This matter came before 
the Board of Veterans' Appeals (hereinafter "the Board") on 
appeal from November 1991 and May 1992 rating decisions of 
the St. Petersburg, Florida Regional Office (hereinafter 
"the RO").  The November 1991 rating decision granted 
service connection for hearing loss of the left ear and 
assigned a noncompensable disability evaluation.  Service 
connection was also denied for hearing loss of the right ear, 
bilateral otitis media, left tympanic membrane scarring, 
sinusitis, rhinitis, hypertension, a post-operative rectal 
disorder and for obesity.  In an April 1992 statement on 
appeal, the veteran withdrew the issues of entitlement to 
service connection for sinusitis, rhinitis, hypertension and 
for obesity.  The May 1992 rating decision denied service 
connection for hemorrhoids.  In July 1994, the Board remanded 
this appeal to the RO to obtain private and/or Department of 
Veterans Affairs (hereinafter "VA") treatment records, to 
afford the veteran VA audiological, otological and rectal 
examinations and to address the issue of entitlement to 
service connection for tinnitus.  In October 1995, the Board 
again remanded this appeal to the RO to verify the veteran's 
periods of active duty for training and/or inactive duty for 
training and to formally adjudicate the veteran's entitlement 
to service connection for tinnitus.  

In a December 1997 decision, the Board granted service 
connection for bilateral otitis media and for hemorrhoids.  
Service connection was denied for left tympanic membrane 
scarring and a compensable evaluation for hearing loss of the 
left ear was also denied.  The Board remanded the remaining 
issues on appeal to the RO to afford the veteran a VA 
audiological examination.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The claim for service connection for hearing loss of the 
right ear is not supported by competent evidence showing that 
the claim is plausible or capable of substantiation.  

3.  The claim for service connection for tinnitus is not 
supported by competent evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
hearing loss of the right ear is not well-grounded.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 1998).  

2.  The claim for entitlement to service connection for 
tinnitus is not well-grounded.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  The United States Court of Veterans Appeal 
(hereinafter "the Court") has held that:

A veteran claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991). See 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-
611 (1992).  If a claim is not well-
grounded, the Board does not have the 
jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

The Court has clarified that:

Because a well-grounded claim is neither 
defined by the statute nor by the 
legislative history, it must be given a 
common sense construction.  A well-
grounded claim is a plausible claim, one 
which is meritorious on its own or 
capable of substantiation.  Such a claim 
need not be conclusive, but only possible 
to satisfy the initial burden of 
§ 3007(a) [presently enacted as 38 U.S.C. 
§ 5107(a) (1993)].  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990). 

In the instant appeal, the veteran is seeking service 
connection for hearing loss of the right ear and for 
tinnitus.  The Board observes that pursuant to the Board's 
July 1994 remand instructions, the veteran was scheduled for 
a VA audiological examination in August 1994.  There was a 
notation in the record that the veteran failed to report for 
the scheduled examination.  Additionally, following the 
Board's December 1997 remand instructions, the veteran was 
scheduled for VA audiological and "ear disease" 
examinations in April 1998 and May 1998, July 1998 and August 
1998, and in May 1999.  The veteran failed to report for any 
of the scheduled examinations.  Additionally, the Board notes 
that in June 1998 and April 1999, the RO specifically 
notified the veteran that failure to report for such 
examinations could result in the denial of his claims.  The 
Board observes that the Court has held that the VA's duty to 
assist the veteran in the proper development of his claim is 
"not always a one-way street" and that the veteran must be 
prepared to cooperate with the VA's efforts to obtain all 
relevant evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991) and Olson v. Principi, 3 Vet.App. 480, 483 (1993).  
As discussed below, the Board finds that the veteran's claims 
are not well-grounded and that, therefore, there is no 
further duty to assist the veteran with development of his 
claims.  

I.  Service Connection for Hearing Loss of the Right Ear  

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1998).  
Active service includes any period of active duty for 
training during which the veteran was disabled from disease 
or injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 1991 & Supp. 1998).  Service 
connection may also be granted for a disability resulting 
from an injury incurred or aggravated in the line of duty 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 1131 (West 1991 & Supp. 1998); 38 C.F.R. § 3.6 
(1998).  The disease entity for which service connection is 
sought must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998). 

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
Where a veteran served continuously for ninety days or more 
during a period of war and an organic disease of the nervous 
system, including sensorineural hearing loss, becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that the provisions of 
38 C.F.R. § 3.385 prohibit the award of service connection 
for hearing loss disability where audiometric test scores are 
within the established limits.  Hensley v. Brown, 5 Vet.App. 
155, 158 (1993) citing Ledford v. Derwinski, 3 Vet.App. 87, 
89 (1992).  

Also, the Court has held that in order for a claim for 
service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).

The available service personnel records indicate that the 
veteran's military occupational specialty was listed as an 
"ATN-8319/8279".  A related civilian occupation was listed 
as an electronics technician.  The veteran's service medical 
records make no reference to complaints of or treatment for 
tinnitus.  The December 1957 enlistment examination noted 
that the veteran had whispered voice recognition in the right 
ear at fifteen feet.  A November 1963 examination report and 
a November 1964 audiological evaluation report both noted 
that the veteran had bilateral scarring of the tympanic 
membranes.  A July 1965 treatment entry indicated that the 
veteran had bilateral otitis media.  Audiological evaluations 
dated in September 1960, November 1963, November 1964 and 
pursuant to the September 1966 separation examination report, 
all showed pure tone thresholds of less than 26 decibels in 
the veteran's right ear for frequencies between 500 Hz and 
4,000 Hz.  A September 1977 "enlistment" report examination 
for reserve purposes, revealed pure tone thresholds in the 
veteran's right ear of 15 decibels at 500 Hz, 15 decibels at 
1,000 Hz, 5 decibels at 2,000 Hz, 40 decibels at 3,000 Hz and 
60 decibels at 4,000 Hz.  

The veteran underwent a VA general medical examination in 
October 1991.  The diagnoses included otitis media, acute, 
subsiding.  An October 1991 VA audiological examination 
report noted pure tone thresholds in the veteran's right ear 
of 0 decibels at 500 Hz, 0 decibels at 1,000 Hz, 10 decibels 
at 2,000 Hz, 70 decibels at 3,000 Hz and 70 decibels at 4,000 
Hz.  The speech recognition ability was 94 percent in the 
veteran's right ear.  The examiner diagnosed precipitously 
sloping, moderately severe, high frequency sensorineural 
hearing loss in the right ear.  Bilateral constant tinnitus 
was also noted.  

In his March 1992 substantive appeal, the veteran reported 
that his hearing was injured when he was placed in a pressure 
chamber during service.  He stated that he was also 
responsible for standing by aircraft during service with no 
hearing protection.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective evidence supportive of a finding that a hearing 
loss disability of the right ear for VA purposes became 
manifest or otherwise originated during the veteran's period 
of service or within one year of his service separation or 
during any periods of active duty for training and/or 
inactive duty for training.  The Board notes that the 
veteran's service medical records do indicate that he was 
diagnosed with ear disorders during service including 
bilateral scarring of the tympanic membranes and bilateral 
otitis media.  The Board observes, however, that all of the 
audiological evaluations performed during the veteran's 
period of active service from January 1958 to September 1966, 
showed pure tone thresholds in the right ear of less than 26 
decibels for frequencies between 500 Hz and 4,000 Hz.  
Additionally, the Board notes that a September 1977 
"enlistment" examination report for reserve purposes, 
approximately eleven years after the veteran's separation 
from service, noted pure tone thresholds in the veteran's 
right ear of 15 decibels at 500 Hz, 15 decibels at 1,000 Hz, 
5 decibels at 2,000 Hz, 40 decibels at 3,000 Hz and 60 
decibels at 4,000 Hz.  The Board observes that there are no 
available service medical records for reserve purposes 
indicating any increase in severity of a right ear hearing 
loss disability during any period of active duty for training 
or inactive duty for training.  In fact, no such records, 
other than the September 1977 "enlistment" examination 
report, are of record.  

The Board notes that an October 1991 VA audiological 
examination report revealed pure tone thresholds in the 
veteran's right ear which included 70 decibels at 3,000 Hz 
and 70 decibels at 4,000 Hz.  The examiner diagnosed 
precipitously sloping, moderately severe, high frequency 
sensorineural hearing loss in the right ear.  Consequently, 
the veteran clearly presently meets the requirements for 
service connection for right ear hearing loss as provided in 
38 C.F.R. § 3.385 (1998).  However, the medical evidence 
fails to indicate that such disorder originated during the 
veteran's period of service, within one year after service 
separation, or during any periods of active duty for training 
and/or inactive duty for training.  Additionally, the Board 
notes that pursuant to Board remands in July 1994 and 
December 1997, the RO attempted to schedule the veteran for 
VA audiological and "ear disease" examinations on numerous 
occasions.  The veteran failed to appear for the 
examinations.  See Wood and Olson.  Therefore, the Board is 
forced to decide the veteran's claim based on the evidence of 
record.  

The Board observes that in statements on appeal, the veteran 
has reported that he suffers from hearing loss of the right 
ear as a result of exposure to aircraft noise during service 
and as a result of injuries suffered in a pressure chamber.  
However, the veteran is not competent to diagnose a right ear 
hearing disorder or to assert that an etiological 
relationship exits between his period of service and such a 
disability.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  The Board 
observes that it is certainly within the province of the 
veteran to report that he was treated for right ear disorders 
during service or to indicate that he was exposed to aircraft 
noise.  However, the credible and competent evidence of 
record does not adequately permit the diagnosing of a hearing 
loss disability of the right ear during service, or otherwise 
relate the existence of such disability to the veteran's 
periods of service.  Gregory v. Brown, 8 Vet.App. 563 (1996).  
Additionally, the medical evidence of record fails to 
indicate any relationship or nexus between a hearing loss in 
the right ear and the veteran's periods of service.  See 
Caluza.  In the absence of sufficiently probative evidence of 
a hearing loss of the right ear for VA purposes having 
origins during the veteran's period of active service or 
within one year of separation from service or during any 
periods of active duty for training and/or inactive duty for 
training, the Board concludes that the veteran's claim is not 
plausible and therefore, not well-grounded.  

Further, the Board finds the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection.  Moreover, 
the veteran has not put the VA on notice of the existence of 
any other specific, particular piece of evidence that, if 
submitted, might make the claim well-grounded.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on such issue because the claim is not well grounded 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  

II.  Service Connection for Tinnitus

The Board has weighed the evidence of record.  It is observed 
that the record is without sufficient objective evidence 
supportive of a finding that tinnitus became manifest or 
otherwise originated during the veteran's period of active 
service or during any periods of active duty for training 
and/or inactive duty for training.  The veteran's service 
medical records make no reference to complaints of or 
treatment for tinnitus.  The Board notes that the first 
clinical indication of tinnitus was pursuant to an October 
1991 VA audiological report, more than twenty-five years 
after the veteran's separation from active service, which 
included a notation by the examiner that the veteran had 
bilateral constant tinnitus.  

Additionally, the Board observes that the veteran has alleged 
that he suffers from tinnitus as a result of his periods of 
service.  The Board notes, however, that the veteran is not 
competent, as a lay person, to assert that a relationship 
exists between his periods of service and such disorder or to 
otherwise assert medical causation.  See Grotveit v. Brown, 5 
Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  The probative evidence of record simply 
fails to indicate any relationship or nexus between the 
veteran's periods of service and his claimed tinnitus.  See 
Caluza.  Additionally, the Board observes that the veteran 
was scheduled for multiple VA audiological and "ear 
disease" examinations following Board remands in July 1994 
and December 1997.  The veteran repeatedly failed to appear 
for such examinations.  See Wood and Olson.  In the absence 
of sufficiently probative evidence of tinnitus having origins 
during the veteran's period of active service or during any 
periods of active duty for training and/or inactive duty for 
training, the Board concludes that the veteran's claim for 
service connection for such disorder is not plausible and, 
therefore, not well-grounded.  Further, the Board finds the 
information provided in the statement of the case and other 
correspondence from the RO sufficient to inform the veteran 
of the elements necessary to complete his application for 
service connection.  Moreover, the veteran has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, might make the claim well-
grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  


ORDER

Service connection for hearing loss of the right ear is 
denied.  Service connection for tinnitus is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

